Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	 Applicant's arguments filed 11/18/2021 have been fully considered but are not persuasive for the same reasons as clearly set forth in the Examiner’s Answer mailed on  02/21/2020 and affirmed in the Patent Board Decision mailed on 04/21/2021. 
In response to applicant’s general argument that there is no suggestion or motivation to combine the reference of Aastuen et al with the general knowledge available to one of ordinary skill in the art, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion or motivation to do so found either in the references themselves or In The Knowledge Generally Available To One Of Ordinary Skill In The Art.  See In re Fine, 837 F.2d  1071, 5 U.S.P.Q.  2d 1596 (FED. CIR. 1988) and In re Jones, 958 F.2d 347, 21 U.S.P.Q. 2d 1941 (FED. CIR. 1992).  In this case, the exemplary reference to Martin et al clearly teaches at column 4, line 62 to column 5, line 10 that the Root Mean Square (RMS) surface roughness Rq of many substrates typically have a surface roughness of about 20-50 nm, which is clearly well below the appellant’s claimed value of less than 70 nm, regardless as to how the substrate was produced.
In addition, Martin et al further teaches it is well known to deposit and/or obtain polymeric coatings/films to a surface roughness of less than 10 nm in the same field of endeavor (i.e., having a root mean square (rms) surface roughness Rq with a value on the order of 1 nm, see column 3, lines 1-3, and column 4, line 62 to column 5, line 10 and column 5, lines 23-25) which would obviously convey to one of ordinary skill in the polymeric optical thin film art the general knowledge of removing as many surface irregularities as possible from a surface to 
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is it that the claimed invention must be expressly suggested in anyone or all of the references, rather, the test is what the combined teaching of the references, as a whole, would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (CCPA 1981).
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aastuen et al (‘511) in view of Martin et al (‘861).
Aastuen et al discloses a polymeric multilayer optical film reflective polarizer (200) configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state (see column 7, lines 26-65), note Fig. 2 along with the associated description thereof, except for explicitly stating that the reflective polarizer includes a surface roughness Ra of less than 45 nm or a surface roughness Rq of less than 80 nm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polymeric film of Aastuen et al to include a surface roughness of at least less than 40 nm, as taught Martin et al in order to obtain a substantially flat surface so as to reduce unwanted optical characteristics (i.e., diffusion) and to increase optical performance.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of  U.S. Patent No. 10,606,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (15/814,482) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 10,606,094 or what would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claims 2-5 of U.S. Patent 10,606,094 discloses a multilayer polymeric optical film, wherein the optical film is configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state which obviously imparts a reflective polarizer, wherein the optical film has a surface roughness Ra of less than 45 nm (see claims 4 and 5) or a surface roughness Rq of less than 70 nm (see claims 2 and 3). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


RDS
February 25, 2022
/RICKY D SHAFER/Primary Examiner, Art Unit 2872